DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because in Fig. 1 reference number 12 and 16 appear to be referencing the same structure and in Fig. 4 reference numbers 20 and 14 appear to be referencing the same structure.  Specifically, with respect to claim 4, there is confusion as to the delineation of flange 14 and the gasket 20 as there doesn’t appear to be any structural difference in the Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “wherein the flange, the chamber and the gasket comprise a unitary structure of a common material” and it is unclear what applicant means.  If these elements are a unitary structure of a common material can they be both defined separately and unitarily?  If they are unitary how are they being differentiated structurally into the components of flange, chamber and gasket?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0013037 A1 to Adams (Adams).
Regarding claim 1, Adams teaches a cryolipolysis device (Fig. 1) comprising a suction unit (1) including a flange (5) configured to press against a treatment area of a user ([0026]) a chamber (2) contiguous with the flange (Fig. 1) that defines a cavity (3) configured to receive and ice pack ([0028, 0032]) and a manual vacuum device ([0032]) configured to produce suction within the chamber of the suction unit to generate a vacuum to maintain the flange against the treatment area of the user ([0042]).
Regarding claim 5, Adams teaches the device of claim 1 as well as wherein the vacuum device is configured to produce 10 to 20kPa of suction within the chamber of the suction unit ([0019] and claim 5).
Regarding claim 7, Adams teaches the device of claim 1 as well as an ice pack (7 and [0028, 0032]) contained within the cavity (Fig. 1).
Regarding claim 9, Adams teaches the device of claim 1 as well as wherein the flange and the chamber comprise a unitary structure (Fig. 1 and [0026]).
.
Claim(s) 1, 2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR 20150047655 A to Lee et al. (Lee, see attached machine translation).
Regarding claim 1, Lee teaches a cryolipolysis device (Figs. 1-4) comprising a suction unit (100, Figs. 1-4) including a flange (101a) configured to press against a treatment area of a user (Fig. 4), and a chamber (102) contiguous with the flange that defines a cavity (Fig. 3 where cooling pack 120 is fastened to the housing 101 by a force fitting method) configured to receive an ice pack (120), and a manual vacuum device (135) configured to produce suction within the chamber of the suction unit to generate a vacuum to maintain the flange against the treatment area of the user.
Regarding claim 2, Lee teaches the device of claim 1 as well as further comprising a tube 133 having a first end (131) coupled to the suction unit and a second end (end opposite 131) coupled to the vacuum device (135).
Regarding claim 7, Lee teaches the device of claim 1 as well as further comprising an ice pack (120 and page 3, paragraph 24 which states “ice gel may be used.  The ice gel may be a conventionally known gel-type cooling agent contained in an airtight container).
Regarding claim 8, Lee teaches the device of claim 7 as well as herein the ice pack has a melting/freezing point of -6oC to -11oC (page 3 which states “The cooling temperature of the cooling pack 120 may be approximately -9oC or less.”).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US 2017/0049613 A1 to Diller et al. (Diller).
Regarding claim 2, Adams teaches the device of claim 1, but not a tube having a first end coupled to the suction unit and a second end coupled to the vacuum device.  Diller teaches an analogous device to that of Adams including the use of a tube (105) to connect the suction unit to the vacuum device (106).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a tube as taught by Diller so as to connect the vacuum source to the suction unit as taught by Diller.
Regarding claim 3, Adams in view of Diller teaches the device of claim 2, but not aiding the coupling of the tube to the suction unit and vacuum device with the air of a grommet. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a grommet to aid in coupling as one having ordinary skill in the art would be reasonably apprised of the ways in which the tube may be connected to the suction unit and the vacuum device including the use of a grommet.
Regarding claim 6, Adams in view of Diller teaches the device of claim 1 as well as wherein the vacuum source comprises a bulb (110).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US 10,206,811 B2 to Swyer et al. (Swyer).
Regarding claim 10, Adams teaches the device of claim 1, but not a gasket disposed over the flange.  Swyer teaches an analogous device to that of Adams as well as a gasket (3) in addition to a seal (2) to retain the hosing in the correct position (Col. .
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 4, Lee teaches the device of claim 1 as well as that the housing has a cup shape (page 2 which states “The housing has a cup shape…”), but not specifically a bell jar (which is defined by the Merriam-Webster dictionary as “a bell-shaped usually glass vessel designed to cover objects or to contain gases or a vacuum”).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a bell jar shape as such a configuration is known to be used to contain a vacuum and additionally a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2,063,382 to Homan (Homan).
Regarding claims 13 and 14, Lee teaches the device of claim 1, but not a belt configured to compress the suction unit to the treatment area of a user wherein the suction unit includes a first attachment member and the belt includes a plurality of second attachment members, wherein the suction unit is secured to the belt by joining the first attachment member to one of the second attachment members.  Homan teaches a vacuum cup (4) that encloses and supports a member (2).  The vacuum cup .
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 15-20, the prior art does not teach or fairly suggest the method of claim 15.  The prior art to Lee as sets forth above fails to teach a cavity that both receives the ice pack and the surface area of the treatment area.  This is additionally true for EP 3 228 285 to Romiti which teaches a cryolipolysis device Figs. 1-10 including a handpiece (1) where a thermal medium (14) is in closed cavities (11 and 12) that is within the wall (2) of the handpiece, and the handpiece is connectable to a manual vacuum device (6, Fig. 9 or 7, Fig. 10).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.